Case 1:18-cv-25110-RNS Document 153 Entered on FLSD Docket 06/11/2020 Page 1 of 2



                                United States District Court
                                          for the
                                Southern District of Florida
  Valentina Oulia, Plaintiff,               )
                                            )
  v.                                        )
                                              Civil Action No. 18-25110-Civ-Scola
                                            )
  Florida Department of                     )
  Transportation, Defendant.                )
                                          Order

         This matter is before the Court on the Plaintiff’s response in opposition to
  the Defendant’s motion to tax costs. (Pl.’s Resp., ECF No. 148.) Although the
  underlying motion was referred to Judge Torres shortly before the response
  was filed, the Court will address the response’s suggestion that the Court
  should have recused itself from this matter pursuant to 28 U.S.C. § 455(a). (Id.)
  Hours after the Defendant’s reply was filed, the Plaintiff filed a surreply
  purportedly pursuant to Local Rule 7.1. (ECF No. 150.) However, Local Rule
  7.1 provides that after a reply memorandum of law is filed, “[n]o further or
  additional memoranda of law shall be filed and served without prior leave of
  Court.” (S.D. Fla. L.R. 7.1(c)(1) (emphasis added).) Although the surreply is not
  properly before the Court as it was filed without prior leave of Court, the Court
  notes that the surreply repeats the Plaintiff’s position that the Court should
  have recused itself from this matter. The Court will not ignore the unfounded
  accusation of bias, notwithstanding that no formal motion was filed. Instead,
  the Court construes the Plaintiff’s allegations as a motion to recuse and for the
  foregoing reasons that motion is denied.
         28 U.S.C. § 455(a) requires a judge to “disqualify himself in any
  proceeding in which his impartiality might reasonably be questioned.” The
  Plaintiff’s allegation of personal bias rests “[s]pecifically” on the fact that
  defense counsel, Mr. Whitelock, “has been practicing before the same Court for
  nearly over a decade.” (ECF No. 148 at 1.) The surreply further complains that
  “Mr. Whitelock never disclosed that he has been practicing before this Court for
  over 25 years.” (ECF No. 150 at 3.) The Plaintiff cites no authority, and the
  Court doubts any exists, for the categorical proposition that judges cannot
  impartially preside over cases involving attorneys who have been admitted to
  the Court for 10, 25, or any number of years. The Court also rejects the bias
  claim to the extent it is based on the Plaintiff’s disagreement with the Court’s
  adjudication of her case. Draper v. Reynolds, 369 F.3d 1270, 1279 (11th Cir.
Case 1:18-cv-25110-RNS Document 153 Entered on FLSD Docket 06/11/2020 Page 2 of 2



  2004) (“The United States Supreme Court has instructed that ‘judicial rulings
  alone almost never constitute a valid basis for a basis or partiality motion.’”)
  (quoting Liteky v. United States, 510 U.S. 540, 55 (1994)). The Court also
  wishes to take the opportunity to share that it harbors no personal animus or
  bias towards the parties or their counsel. The Court’s orders in this case only
  reflect efforts to fairly and correctly apply the law to the facts of the case.
         Finally, the Court rejects the Plaintiff’s argument that the use of the word
  “absurd” evidences any hostility that would call into question the Court’s
  impartiality. (See ECF No. 148 (quoting Order Denying Recons., ECF No. 145 at
  2).) For the reasons set forth in the Order Denying Reconsideration, the Court
  fairly characterized a particular argument as “absurd.” The appropriate use of
  that term has a well-established history in jurisprudence. For example, in
  Arawak Aviation, Inc. v. Indem. Ins. Co. of N. Am., 285 F.3d 954 (11th Cir.
  2002), the Eleventh Circuit described a party’s proposed contractual
  interpretation as “absurd.” Id. at 957. Similarly, in In re Evergreen Sec., Ltd.,
  570 F.3d 1257 (11th Cir. 2009), the Eleventh Circuit described a party’s
  attenuated argument for recusal as “absurd.” Id. at 1265 (upholding sanctions
  against attorney who, in bad faith, filed motion to recuse that lacked factual
  support).
         Accordingly, insofar as the Plaintiff seeks recusal, that request is denied.
  (ECF Nos. 148, 150.)
        Done and ordered at Miami, Florida, on June 11, 2020.


                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
